Citation Nr: 1621193	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-10 035	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV) and all complications related thereto, including encephalitis and neuropathy.

2.  Entitlement to service connection for dental treatment purposes for loss of teeth secondary to HIV.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served in the Navy from May 1983 to May 1987 whereupon he transferred into the Naval Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board Veterans' Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that denied service connection for HIV and all complications thereof, including loss of all teeth.

The record currently before the Board consists only of a limited number of entries in Veterans Benefits Management System (VBMS) and a Virtual VA electronic files.  There apparently is also a paper claims folder that did not come to the Board as part of the Reconsideration request discussed below.

The record reflects that a decision dated November 4, 2015 was an incomplete document that was erroneously extracted from the Board's Veterans Appeals Control and Locator System (VACOLS) and uploaded in error into the Veterans Benefit Management System (VBMS) and transmitted to the appellant.  As such, following the vacating of the issues below, these matters will be considered de novo and remanded to the agency of original jurisdiction (AOJ) for further development.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In view of the above, the November 4, 2015 Board decision addressing the issues of entitlement to service connection for human immunodeficiency virus (HIV) and all complications related thereto, including encephalitis and neuropathy, and entitlement to service connection for dental treatment purposes for loss of teeth secondary to HIV is vacated.


REMAND

Review of the record discloses that despite the fact that an inappropriate decision was sent to the Veteran in November 2015, it appears that the correct document, a remand, was received by the RO and that development of the issues commenced as requested in the Remand.  In an Infectious Disease telephone encounter note in March 2016, it was recorded that the VA physician who would be examining the Veteran wanted to reschedule an appointment from March 24th to March 31st.  On April 1, 2016, it was noted that the Veteran was seen for a compensation and pension examination on March 31, 2016 by Dr. Marconi.  The Board observes, however, that the report of that examination is not of record.  Moreover, subsequent documentation dated April 20, 2016 indicates that the examination was cancelled by VA staff because it was unable to contact the Veteran, although previous VA outpatient notes clearly indicate that someone talked to the Veteran to reschedule his examination.  Therefore, it is unclear as to what has transpired in this case and the RO should clarify this matter.  In any event, the Board will repeat the prior remand in its entirety for the record and for further AOJ consideration and development, if indicated.  As noted, it is suggested that the AOJ received this document and appears to be working on it.  To the extent some steps set out have been accomplished, they need not be repeated if fully completed.

The Veteran served in the Navy and had a military occupational specialty of field medical service technician.

Service treatment records document that in October 1984, the appellant was stuck by a needle in the dorsum of the right hand while caring for a patient with end-stage cirrhosis secondary to alcohol abuse.  It was reported that there was no known history of hepatitis, but that the patient had a history of multiple blood transfusions.  On examination in August 1990 for Reserves purposes, it was noted that the Veteran underwent HIV testing.  The results were negative.  At that time, the appellant denied having been a patient in any type of hospital, any injury or illness other those noted on the form, or having consulted or been treated by clinics, physicians or other practitioners within the past five years for other than minor illnesses.  

In a March 1991 clinic note, it was noted that the Veteran was HIV positive.  Subsequent VA and private clinical records reflect that he developed acquired immune deficiency syndrome with numerous complications that included loss of all teeth.

Of record is a clinical report from H. O. Mischu, MD, who stated that the Veteran's HIV was diagnosed in 1990 with presentation at that time of HIV-induced encephalitis and seizures.  It was opined that his risk factor for HIV appeared to have been a contaminated needle stick in 1984 while he was in the Navy.  Following examination in February 2009 for VA compensation and pension purposes, the examiner for VA opined that in view of the fact that the Veteran had a negative HIV test in August 1990, six years after the needle stick in question, it was more likely than not that his HIV was secondary to other risk factors such as his admitted homosexual contacts occurring during military service and thereafter, or other risk factors, not identified, in 1990 or later and not the 1984 needle stick.  His episodes of urinary tract infections in service were noted in support of the reported history.  The Veteran has since contended that he only had protected sex.  

In his notice of disagreement received in May 2009, the Veteran asserts that the results of the HIV test performed in August was a false negative and that he had been hospitalized at West Paces Ferry Hospital with HIV encephalitis in June 1990.  He asserted that it was as likely as not the needle stick in 1984 could have caused HIV as any sexual contact because he had only had safe sexual relations and no unprotected sex since 1976.  He averred that it was virtually impossible that he could have contracted the disease in that manner.  He requested that medical records be obtained from West Paces Ferry Hospital or Cigna Health Care that showed a diagnosis of HIV prior to military testing performed August 1990.  It is not clear whether there was other treatment after 1991, records of which have not been obtained.  Other records seem to suggest treatment beginning in 1994.

Review of the record discloses that with authorization submitted by the Veteran, the RO contacted West Paces Ferry Hospital in July and September 2010 but no response has been received to date.  In February 2011, the appellant acknowledged the difficulty in securing his records from that facility but only provided a contact number for the hospital.  Further attempts should be made, to include contacting Cigna as indicated.  The appellant is informed that he may also attempt to obtain the records and submit them to the AOJ.

Additionally, as noted above, the Veteran avers that HIV testing in August 1990 yielded false positive results.  Therefore, following receipt of the information requested above, this case must be referred to a VA specialist in HIV-related pathology for review of the record and an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether the Veteran was afforded a VA examination pursuant to the Board's remand and attach a copy of the March 31, 2016 examination report to the Veteran's claims file, if any.  If not arrange for such an examination to be accomplished.

2.  Contact the Veteran and request that he provide new releases for the West Paces Ferry Hospital and Cigna and again attempt to obtain records or a response from that facility.  The Veteran is also informed that he can secure all of his 1990 clinical records from West Paces Ferry Hospital and submit them to VA.

3.  Contact the Veteran again to have him identify any other medical treatment he had during the 1990's.  Many records suggest treatment later in the 1990's and early 2000s.  The Veteran is notified that records closest to 1990 are most probative as to the onset of his disorder.  Attempts to obtain any identified records should be undertaken and documented in the claims folder.

4.  Following a reasonable time for receipt of the above, but whether or not records are obtained, refer the case to a VA doctor who is a specialist in HIV-related pathology.  The claims folder and access to VBMS/Virtual VA must be available to the examiner.  Following review of the records, the physician must respond to the following questions.

a) Is there evidence of HIV risk factors in service?  Please comment on the urinary problems noted in service.

b) Do service treatment records following the 1984 needle stick reflect symptoms suggesting that the Veteran might have been exposed to HIV?  Please review the multiple treatments he received before and after the needle stick.

c) Was the Veteran shown to be HIV positive prior to testing performed in August 1990?

d) If so, did the HIV test findings obtained in August 1990 represent a false negative result?

e) Is it at least as likely as not that the Veteran developed HIV from the needle stick in 1984?

f) Is it at least as likely as not that the Veteran had HIV during the duration of his active service?

g) What was the likely mode of transmission of the Veteran's HIV and when? 

The VA physician must provide full rationale for the opinions provided and reference the facts relied upon in reaching his or her conclusions in a narrative report.

5.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

